                       Case 4:21-cv-00528-YGR Document 9 Filed 01/25/21 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                      NorthernDistrict
                                                   __________ Districtof
                                                                       of__________
                                                                         California

                                                                     )
                           Tesla, Inc.                               )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 5:21-cv-00528-YGR
                                                                                               4:21-cv-528-YGR
                                                                     )
                                                                     )
                         Alex Khatilov                               )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           Alex Khatilov
                                           565 Chestnut Avenue
                                           San Bruno, CA 94066




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Joseph C. Alm
                                           Tesla, Inc.
                                           901 Page Avenue
                                           Fremont, CA 94538-734
                                           jalm@tesla.com
                                           (650) 681-5000
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT                   ST
                                                                                                                  ATE
                                                                                                                     S DISTR
                                                                                                                            IC
                                                                                                                              T
                                                                                                            D
                                                                                                                                             Susan Y. Soong
                                                                                                                              CO
                                                                                                       E
                                                                                                     IT




                                                                                                                                UR
                                                                                                   UN




                                                                                                                                  T
                                                                                                   N O RT




                                                                                                                                      NI A




Date:     1/25/2021
                                                                                                                                  OR
                                                                                                     HE




                                                                                                                              IF




                                                                                                            N                     L
                                                                                         Signature of Clerk
                                                                                                         S T R I T or
                                                                                                                C O Deputy Clerk
                                                                                                            R




                                                                                                      DI               A
                                                                                                                    FC
